DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (US 2018/0127020 A1) in view of Nagashima et al. (US 2019/0276071 A1) and Kizu et al. (US 2019/0273416 A1).
For claim 1, Asao et al. discloses a drive device 103 comprising: 
a motor 2B (page 6, paragraph [0071]);
a control board 4 [configured to control the motor] (page 2, paragraph [0021] and page 7, paragraph [0082]);
a connector 16a, 16b, 36 [located between the motor and the control board in a predetermined direction] (fig. 5), [the connector electrically connecting the control board and an external device] (page 3, paragraphs [0033] and [0034]); and

a base portion 36d connected to the motor,
[a support portion 36a [that protrudes from the base portion in the predetermined direction toward the control board such that a tip surface of the support portion is in contact with the lower side of the control board, thereby the support portion supporting the control board] (fig. 5, page, paragraph [0086], the heat-radiating portions 36a that are formed on the intermediate member 36 are configured so as to contact the CPU 10 and the driving circuit 11 directly), and
[the upper side of the connector is farther in the predetermined direction from the lower side of the control board than the tip surface is from the lower side of the control board] (as shown in drawing 1 below of modified fig. 5, the upper side of the base portion 36d of the connector is farther from the lower side of the control board 4 than the tip surface of the support portion 36a is from the lower side of the control board),
but does not explicitly disclose 
a solder connecting the control board and a motor wire that extends from the motor to the control board through the connector in the predetermined direction, wherein
the control board has a through-hole through which the motor wire passes, the through-hole opening on a lower side of the control board facing the connector and on an upper side of the control board that is an opposite side of the lower side,
the connector includes
a guide portion that has a guide hole through which the motor wire passes, the guide hole opening on a lower side of the connector facing the motor and on an upper side of the connector facing the control board, and

Nagashima et al. discloses a motor 22, 23, 24, 26, 27 having a motor wire 26a, 26b; a control board 4 [having a through-hole opening on a lower side of the control board facing the motor and on an upper side of the control board that is an opposite side of the lower side] (fig. 2, page 5, paragraph [0066]); an intermediate frame 401 [includes a guide portion that has a guide hole through which the motor wire passes] (fig. 2), [the guide hole opening on a lower side of the connector facing the motor and on an upper side of the connector facing the control board] (fig. 2), but does not explicitly disclose 
a solder connecting the control board and the motor wire that extends from the motor to the control board through the connector in the predetermined direction, and
a fillet of the solder is formed on both the upper side and the lower side of the control board.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the motor wire, through-holes, and connection between the motor and control board as taught by Nagashima et al. with the drive device of Asao et al. to allow for improved overall transition of wiring, thus reducing possible damage, entanglement or malfunction of the wiring.
Kizu et al. discloses a motor and electric power steering device comprising a solder 75 [connecting a control board 70 and a motor wire C] (fig. 16, page 6, paragraph [0117]) [that extends from the motor to the control board through a heat sink 100 in the predetermined direction] (fig. 1), wherein

 [a fillet of the solder is formed on both the upper side and the lower side of the control board] (fig. 16, page 6, paragraph [0117]), but does not explicitly disclose 
the connector includes
a guide portion that has a guide hole through which the motor wire passes, the guide hole opening on a lower side of the connector facing the motor and on an upper side of the connector facing the control board.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the solder and fillet of Kizu et al. with the drive device of Asao et al. modified as above to allow for improved connection of the wiring, thus providing for proper functioning of the overall device.


    PNG
    media_image1.png
    769
    717
    media_image1.png
    Greyscale

Drawing 1


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the support portion has a protrusion protruding from the tip surface toward the control board, the protrusion is inserted into the positioning hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20210013763 – comprising a motor, a holder unit, substrate. 
US-20200028405 – comprising a motor; a heatsink; a control board
US-9831748 – comprising a motor, a second plate, a wire extending through the second plate, a control board
US-20130257193 – comprising a motor unit; motor terminals; a control board
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611